ON MOTION TO REMAND FOR HEARING DE NOVO
PER CURIAM.
Appellant filed a notice of appeal from a final order of the lower tribunal. The judge of the lower tribunal entered an order which advised the parties that the tape containing the hearing was inaudible and transcription was not possible. Jurisdiction was relinquished for the parties to attempt to produce a statement of the evidence pursuant to Rule 9.200(b)(4), Florida Rules of Appellate Procedure.
The parties report they have been unable to reconstruct the record and the judge has certified that a statement of the evidence cannot be prepared. Therefore, the final order is vacated and the cause is remanded for a hearing de novo. Arnold Lumber Company v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
SHIVERS, C.J., and WENTWORTH and WIGGINTON, JJ., concur.